DETAILED ACTION
This office action is responsive to communication filed on 06/24/2021 and 07/09/2021.  Claims 11-13 and 17-19 are pending in the application and have been examined by the Examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2021 has been entered.
Information Disclosure Statement
The Information Disclosure Statement filed July 9, 2021 was received and has been considered by the Examiner.
Allowable Subject Matter
Claims 11-13 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Claim 11 is allowed for at least the reasons provided by Applicant on pages 8-11 of the reply filed June 24, 2021.

	Claims 12 and 13 are allowed as depending from an allowed claim 11.



	Consider claim 18, the prior art of record does not teach nor reasonably suggest at least that in the top view, the channel formation region of the seventh transistor, the channel formation region of the sixth transistor, and the semiconductor region of the photodiode are provided on a third line, the third line being perpendicular to the first line, in combination with the other elements recited in claim 18.

	Consider claim 19, the prior art of record does not teach nor reasonably suggest at least that in the top view, the channel formation region of the seventh transistor, the channel formation region of the sixth transistor, and the semiconductor region of the photodiode are provided on a third line, the third line being perpendicular to the first line, in combination with the other elements recited in claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Koizumi et al. (US 2006/0208291) teaches a top view of an image sensor (figure 5).
Adachi (US 2007/0278536) teaches a top view of an image sensor (figure 2).
Rhodes et al. (US 2004/0178430) teaches a top view of an image sensor (figure 1).
Rhodes et al. (US 2004/0099886) teaches a top view of an image sensor (figure 13).
Kao (US 2008/0128768) teaches a top view of an image sensor (figure 2).
Inoue et al. (US 2006/0208285) teaches a top view of an image sensor (figure 5).
Hwang (US 2003/0096443) teaches a top view of an image sensor (figure 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696